Order entered November 9, 2012




                                                In The
                                    Court of Zippy&
                            jfiftb Mi5stritt of Mexao at Mallao
                                         No. 05-12-01123-CV

                              SHANNON RICHARDSON, Appellant

                                                   V.

                               DERRICK RICHARDSON, Appellee

                        On Appeal from the 302nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-09-10877

                                               ORDER
        The Court has before it Elizabeth Neve Griffin's November 6, 2012 request for an

extension of time to file the reporter's record. The Court GRANTS the request. The Court

ORDERS appellant to identify to Ms. Griffin the dates for which she requests the reporter's

record within ten days of the date of this order. The Court ORDERS that the reporter's record

be filed within forty days of the date of this order.




                                                        MOLLY F   CIS
                                                        JUSTICE